Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 03/25/2022.

Claim Interpretation 
3.       It is noted that the claim 10 has not been amended to recite specific hardware to perform the claimed operations and continues to use “means for” language within the claim. Thus, the present claimed arrangement in claim 10 is still interpreted under 35 USC 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donna K. Mason (Reg. No. 45,962) on 04/19/2022.

Please amend Claims 1, 9 and 10 as follows:

Claim 1, line 12, please change ***history of processes performed by the candidate in the past.***to ***history of processes performed by the candidate in the past; and
wherein the processor is configured to change display of the workflow image such that a target part, which indicates the target process of the workflow image, is displayed differently when the target process has been assigned to the candidate than when the target process has not been assigned to the candidate.***

Claim 9, line 11, please change ***history of processes performed by the candidate in the past.***to ***history of processes performed by the candidate in the past; and
changing display of the workflow image such that a target part, which indicates the target process of the workflow image, is displayed differently when the target process has been assigned to the candidate than when the target process has not been assigned to the candidate.***

Claim 10, line 10, please change ***on a history of processes performed by the candidate in the past.***to ***on a history of processes performed by the candidate in the past; and
means for changing display of the workflow image such that a target part, which indicates the target process of the workflow image, is displayed differently when the target process has been assigned to the candidate than when the target process has not been assigned to the candidate.***


Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“perform control to display a workflow image indicating a series of processes  included in a workflow;
change display of the workflow image such that the workflow image indicates an allocation state of an operator who is to perform a target process, of the series of processes, and for which there are a plurality of candidates for the operator, wherein 
the allocation state of the operator indicates whether or not a candidate of the plurality of candidates has been assigned as the operator to perform the target process; and
assign the candidate as the operator to perform the target process based on a history of processes performed by the candidate in the past; and
wherein the processor is configured to change display of the workflow image such that a target part, which indicates the target process of the workflow image, is displayed differently when the target process has been assigned to the candidate than when the target process has not been assigned to the candidate.”

In the primary prior art record, Higgins (US PG. Pub. 2007/0067373 A1) teaches in Fig. 9, Sect. [0229], FIG. 9 shows a flow diagram of a process to selectively pre-construct forms. In FIG. 9, a list of candidate forms are determined (2301), which are arranged to be displayed after the close of the current form according to a workflow. The likelihood of a candidate form being displayed after the current form is closed is determined (2303) according to statistic data. The method processor selects (2305) one from the list of candidate forms using the determined likelihood of the candidate form being displayed after the current form is closed. The selected one of the candidate forms is pre-rendered (2307) and added to the cache before the current form is closed (e.g., before a user indication to close the current form is received).

	In the secondary prior art of record, Tao (US PAT. No. 5,533,628) discloses in Figs. 17b-17d, Col. 14 lines 31-67 and Col. 15 lines 1-25, three candidate selection stages Phase I is a large-step search and is illustrated in FIG. 17b. In step 1701 the system is initialized from memory with the target hue values for the color standard reference balls, tolerance requirements, an initial set of the a.sub.i and b.sub.i (called the history point), and other control parameters. In steps 1702-1704, images of the color balls are taken, transformed to a hue value, and the variation from the target hue value is calculated. In step 1705, if the variation is within the specified tolerance the set of a.sub.i and b.sub.i are recorded as a candidate in step 1706; otherwise the settings are discarded. Phase I is exited if a predetermined maximum number of candidates is exceeded, or if the local search space 1751 is exceeded. Phase II, shown in FIG. 17c, is a fine-step search similar to that of Phase I, except that a stricter tolerance is employed. In steps 1720 and 1721, the recorded settings from candidate i are retrieved and used to image the color ball, transform the color signals to a hue value, and calculate the difference from the target hue value. At steps 1722 and 1723, if the difference meets the Phase II requirement (which is stricter than the Phase I tolerance requirement), then the candidate is retained. This process is repeated for each of the m candidates from Phase I. Phase II thus narrows the number of candidates from m to n, where m .ltorsim. n. These n remaining candidates are passed to Phase III in FIG. 17d. Steps 1730-1732 show that, for each remaining candidate i, multiple images of the subject color standard ball are taken using the corresponding set of [a.sub.i b.sub.i ] and the hue variations from the target value are accumulated and stored.

	In particular, the closest applied reference of Higgins fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Also, secondary prior art of Tao does not remedy the deficiencies of Higgins as required by independent claim 1, since both Higgins and Tao fail to allocate a candidate as the operator to perform the target process based on a history status of processes performed by the allocated candidate in past system performances; and changing a display of the workflow image based on candidate allocation assignment as suggested by the claim. 

8.	Therefore, whether taken individually or in combination therof, the prior arts of Higgins and Tao fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

9.	Independent claim 9 is essentially the same as Independent Claim 1 and refers to “A non-transitory computer-readable medium” of Claim 1; also independent claim 10 is essentially the same as Independent Claim 1 and refers to “An information processing apparatus” of Claim 1  and is therefore allowed for the same reasons as applied to Claim 1 above.

10.       It follows that claims 2-8 and 11-13 are then inherently allowable for depending on an allowable base claim.

11.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677